      Case 2:17-cv-01098-JNP-PMW Document 106 Filed 05/15/19 Page 1 of 5




JORDAN K. CAMERON (12051)
 jcameron@djplaw.com
DURHAM, JONES & PINEGAR, P.C.
3301 N. Thanksgiving Way, Suite 400
Lehi, UT 84043
Telephone: (801) 375-6600
Fax: (801)375-3865

Attorneys for Plaintiff ZooBuh, Inc.

      IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                            CENTRAL DIVISION


 ZOOBUH, INC., a Utah corporation,                  TRANSFER ORDER RE: DOMAINS
                                                      PURCHASED AT AUCTION
        Plaintiff,
                                                           [FILED UNDER SEAL]
 v.
                                                     Case No.: 2:17-cv-01098-JNP-PMW
 SAVICOM, INC.; et al.,
                                                         District Judge Jill N. Parrish
        Defendants.                                Chief Magistrate Judge Paul M. Warner


       THE UNITED STATES DISTRICT COURT,

       TO: Domain registry for the Domains listed on Exhibit A.

       You are commanded to transfer the domains listed on Exhibit A to the registrar selected

by ZooBuh, Inc. who purchased the property at auction on May 9, 2019.

       IT IS SO ORDERED.

       DATED this 15th day of May, 2019.

                                            BY THE COURT:




                                            PAUL M. WARNER
                                            Chief United States Magistrate Judge
Case 2:17-cv-01098-JNP-PMW Document 106 Filed 05/15/19 Page 2 of 5




                         EXHIBIT A
             Domains Purchased by ZooBuh, Inc. at Auction
   Case 2:17-cv-01098-JNP-PMW Document 106 Filed 05/15/19 Page 3 of 5




affairsclub.com
bill-dg.com
billdg.net
bill-dgint.com
billxd.com
bill-xd.com
billxd.net
connectndate.com
costa-rica-fishing.info
costaricashopping.com
cougarpersonalads.com
crtourism.com
dateconfirm.com
dgbill.com
dg-bill.com
dgbill.net
dgbill.org
dg-charge.com
dg-dgbill.com
dg-xdapay.com
dgfee.com
dg-fee.com
dgintbill.com
dgintbill.net
dginternationalgroup.com
dgmailservice.com
dg-pay.com
dgsocialmail.com
dgxbill.com
dgxpay.com
dgxpay.net
downtobang.com
downtobang.net
flirtingstudents.com
gonnabang.com
gonnabang.net
handymanjaco.com
hookinguptonight.com
   Case 2:17-cv-01098-JNP-PMW Document 106 Filed 05/15/19 Page 4 of 5




horneymatches.com
hornymatches.com
hornymatches.net
hornymatcheslive.com
hornymatcheslive.net
icrushes.com
internebula.net
locatingmatch.com
lonelywivesaffairs.com
marriedandlonelypeople.com
meetupinyourcity.com
milf-date.com
milfmatches.com
okfucker.com
passionmatches.com
paydgint.com
pay-dgint.com
pay-xd.com
payxd.net
personaldatefinder.com
pimpmansion.com
processingsecure.com
queposfishingreport.com
renthousecostarica.com
renthousecostarica.net
serviceleverage.com
sexdatepersonals.com
soyoulike.me
trueadultdate.com
xaffairs.com
x-affairs.com
xdabill.com
xdalerts.com
xdapay.com
xdapay.net
xdatead.com
xdateads.com
xdatealerts.com
  Case 2:17-cv-01098-JNP-PMW Document 106 Filed 05/15/19 Page 5 of 5




xdating.com
x-dating.com
xd-bill.com
xd-bill.net
xd-charge.com
xd-charge.net
xd-fee.com
xd-pay.com
xd-pay.net
xmatchup.biz
xmatchup.com
xmatchup.info
xmatchup.mobi
xmatchup.net
xmatchup.org
